Citation Nr: 1127911	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1941 to October 1945.  He died in November 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appellant and her daughter, S.R., testified before the undersigned Acting Veterans Law Judge at an August 2010 hearing conducted at the RO.  A transcript of the hearing is of record.  The case was remanded for additional development in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death is warranted as directly due to his active service.  Specifically, the appellant alleges that, during active duty service, the Veteran developed a high fever of 106 degrees, and that he was treated at a hospital in Louisiana.  She contends that he continued to have problems with his temperature and fever after service discharge, and that he developed rheumatoid arthritis.  See August 2010 Board hearing transcript.  The appellant's daughter reported that the Veteran frequently told her that, during combat service in Saipan he sometimes he had to sleep in a foxhole filled with water.  The appellant noted that the Veteran had complained of pain in his knees and legs after service discharge.  

The Veteran's death certificate reflects that he died in November 2007.  The death certificate lists the cause of death as cerebrovascular accident, due to or as a consequence of arteriosclerotic cerebrovascular disease, due to or as a consequence of advanced age, due to or as a consequence of severe degenerative arthritis.  Dementia was identified as a significant condition contributing to death.  At the time of the Veteran's death, service connection was not in effect for any disorder.  Service connection had previously been denied for malaria, depression, posttraumatic stress disorder, a paralysis condition, fever, degenerative arthritis, chronic prostatitis with enlarged prostate, and dementia with memory loss.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service- connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Unfortunately, the National Personnel Records Center (NPRC) in March 2006 noted that the Veteran's service treatment records and service personnel records were presumed destroyed in a 1973 fire and could not be reconstructed.  After attempting to obtain alternate records from the Veteran's service, including hospital or clinical records, sick call/morning reports and Army Office of the Surgeon General (SGO) records, the AOJ determined that such records were not available and further attempts to obtain such records would be futile.  See January 2011 Memorandum.  However, the Board observes the Veteran received the Combat Infantryman Badge, and that the record shows he performed duties which included loading, aiming, and firing a .30 caliber light machine gun at enemy personnel and positions in South Pacific Operations.  See WD AGO Forms 53-55 and 100.  As such, the Board finds the Veteran served in combat operations.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Applying the provisions of § 1154(b), the Board finds that the Veteran's description of his in-service symptoms, made directly to VA in statements prior to his death as well as those provided by his surviving spouse and daughter, that he had experienced a high fever as well as aches and pains in various joints, are consistent with the circumstances of his service.  However, while the Board may accept the statements regarding in-service symptomatology, the competent medical evidence of record indicates the Veteran first began receiving treatment for degenerative arthritis in approximately 2000.  There is no record of a diagnosis of rheumatoid arthritis associated with the claims file.  

Despite the evidentiary effect of 38 U.S.C.A. § 1154(b), competent evidence of a link between the disabilities resulting in the Veteran's death and his active service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Upon review of the record, the Board notes a June 2009 statement by the Veteran's physician indicates the Veteran had been under his care since 1983 for treatment of hypertension and severe degenerative arthritis of the lumbosacral spine, hip and knee joints since 2000.  The physician also stated that the Veteran "has been disabled since his wartime service," though no support for this statement was provided.  The actual treatment records dating to 1983, however, are not associated with the claims file.  As such, on remand, appropriate action should be taken to obtain these private medical records and to associated them with the claims file.

The Board finds that a VA medical opinion is necessary prior to a decision in the instant case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, as noted above, the Board accepts as sufficient proof the statements indicating that the Veteran experienced a high fever, as well as, aches and pains in various joints, while serving on active duty in combat.  As such, a VA opinion must be obtained to determine whether the cause(s) of the Veteran's death is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Appropriate action should be taken to obtain records related to treatment for the Veteran by the physician that provided the June 2009 statement.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

2. Thereafter, the case should be referred to an appropriate examiner for a VA medical opinion.  The reviewing examiner must be provided the claims folder, including a copy of this REMAND.  The report should reflect that a review of the claims folder was completed.  After reviewing the record, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the cause of the Veteran's death is etiologically related to his active service, to include reports of a high fever and aches and pains in various joints during combat service.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



